Title: From David Humphreys to Charles Stewart, 16 July 1781
From: Humphreys, David
To: Stewart, Charles


                  
                     Sir
                     Hd Qrs near Ds Ferry July 16 1781
                  
                  His Excellency desires you will either go yourself, or send some Gentleman of your Department to the White Plains to examine the Position, number & state of the Ovens at that Place; & to report to him tomorrow Morng where they are, What number there are, what quantity of Bread they will Bake pr day, & what condition they are now in, with as much accuracy & precision as possible.  I am Sir Your Hble Servt
                  
                     D.H. Aide De Camp
                  
               